MacIntyre, J.
Mann Young was charged with the offense of gambling. The jury found him guilty. His motion for new trial, based on the general statutory grounds, was overruled, and he excepted.
R. M. Moore, sheriff, a witness for the State, testified that on the occasion in question he saw the defendant gambling, and that he watched the game for about twenty minutes before making his presence known. He detailed to the jury the manner in which the game was going on. Garnet Allen, a witness for the defendant, testified that he did not see the defendant playing cards, that he did not pay attention to him. L. M. Smith, for the defendant, testified that he was sleeping in the room where the game was going on, and that the defendant did not gamble while the witness was awake. The defendant, in his state*391ment to the jury, denied that he gambled, and said, “I do not know one card from another one.” The question here being one for the jury, and the evidence amply warranting the verdict, the court did not err in overruling the motion for new trial.

Judgment affirmed.


Broyles, G. J., and Guerry, J., concur.